The real party in interest, Carmen Gustin, is awaiting trial on
                charges of child abuse and neglect with substantial bodily harm, child
                abuse and neglect, and destroying evidence. The allegations stem from
                Gustin's 10-year-old son, Cole, accessing Gustin's revolver and shooting
                himself in the forehead in the presence of Gustin's 3-year-old son. In a
                pretrial motion to admit a prior bad act, the State sought admission of
                evidence related to an incident in 2005, where Gustin's then 10-year-old
                son, Cheney Gustin, fired a gun, the bullet travelling through the walls of
                the apartment next door. After a hearing, the district court denied the
                motion "[Necause of the differences in the nature of the storage of the
                guns in the two different incidents," concluding that the prior bad act was
                more prejudicial than probative. The district court is afforded broad
                discretion in evidentiary matters, see Somee v. State, 124 Nev. 434, 446,
                187 P.3d 152, 160 (2008); Ledbetter v. State, 122 Nev. 252, 259, 129 P.3d
                671, 676 (2006), and, in particular, we have expressed our disfavor of prior
                bad act evidence given the frequent irrelevant and prejudicial nature of it,
                see Rhymes v. State, 121 Nev. 17, 21, 107 P.3d 1278, 1280 (2005). Nothing
                in the record before us suggests that the district court's ruling was a
                manifest abuse of discretion or an arbitrary or capricious act. See State v.
                Eighth Judicial Dist. Court (Armstrong), 127 Nev. „ 267 P.3d 777,
                780 (2011) (defining manifest abuse of discretion as a clearly erroneous
                interpretation or application of the law and arbitrary or capricious
                exercise of discretion as "one founded on prejudice or preference rather
                than on reason" or "contrary to the evidence or established rules of law"
                (internal quotations and citations omitted)). Rather, the district court
                made a thoughtful decision that is supported by law. We also note that
                the district court advised the State that if the evidence developed at trial

SUPREME COURT
        OF
     NEVADA

                                                                          2
(0) 1947A

                tt.V.474 ‘41±.:•,.214,
                       2             ±4141÷."..L.:,   .   :   ''• • • •          C-4•11NEE4Igt_;..a.i.44   11'.1:0..'11-::
                              more closely resembled the facts of the prior bad act, the State could again
                              seek admission of the evidence.
                                          Considering the district court's reasoned decision and the
                              State's opportunity at trial to again seek admission of the evidence, we
                              cannot say that the district court manifestly abused its discretion or
                              exercised its discretion in an arbitrary or capricious manner in denying
                              the State's motion. Therefore, we
                                                ORDER the petition DENIED.




                                                      Gibbons




                              cc: Hon. Elizabeth Goff Gonzalez, District Judge
                                   Attorney General/Carson City
                                   Clark County District Attorney
                                   Leo P. Flangas
                                   Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                                    3
(0) 1947A


                          1
              ,11•41.11 -11
                              Ma=                                            •      .
                                                                                                         KtiM